UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6913



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC MICHAEL TURNER, a/k/a Boo,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-97-20, CA-01-4-3)


Submitted:   September 6, 2001        Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Michael Turner, Appellant Pro Se. Zelda Elizabeth Wesley,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Eric M. Turner seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We dismiss the appeal for lack of jurisdiction because Appellant’s

notice of appeal was not timely filed.

        Parties are accorded sixty days if the United States is a

party after entry of the district court’s final judgment or order

to note an appeal, see Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).        This

appeal period is “mandatory and jurisdictional.” Browder v. Direc-

tor, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

        The district court’s order was entered on the docket on

February 21, 2001.    Turner’s notice of appeal was filed on May 29,

2001.     Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED




                                   2